Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-00881

TODD VANCE, individually and on behalf of all
others similarly situated.

      Plaintiff,

v.

VIEW HOMES INCORPORATED; ASPEN
VIEW HOMES, LLC; ARMADILLO
MANAGEMENT, L.L.C.; RLDC GP, LLC;
REPUBLIC LAND AND DEVELOPMENT
COMPANY, LP, f/k/a ARMADILLO
CONSTRUCTION COMPANY, LTD., f/k/a
ARMADILLO CONSTRUCTION COMPANY,
INC.; and TRINET HR II, INC.

      Defendants.

COLLECTIVE ACTION

JURY TRIAL DEMANDED


                        PLAINTIFF’S ORIGINAL COMPLAINT


      Plaintiff Todd Vance (“Vance” or “Plaintiff”) individually and on behalf of all other

similarly situated employees, files this Complaint against Defendants (collectively,

“Defendants”), showing in support as follows:

                             I.     NATURE OF ACTION

      1.      This is a civil action brought under the Fair Labor Standards Act, 29

U.S.C. §§ 201-219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the

“FLSA”) seeking damages for Defendants’ failure to pay Plaintiff overtime premium pay

at the rate of time and one-half the regular rate of pay for all hours worked over 40


                                            1
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 2 of 13




during each seven-day workweek while working for Defendants paid on a salary basis

as a non-exempt employee.

        2.     Plaintiff files this lawsuit individually and as an FLSA collective action on

behalf of all similarly situated current and former non-exempt employees of Defendants’

who were paid on a salary basis without receiving overtime premium pay at the rate of

time and one-half the regular rate of pay for all hours worked over 40 during each

seven-day workweek while working for Defendants in the time period of three years

preceding the date this lawsuit was filed and forward (the “Collective Action Members”).

        3.     Plaintiff and the Collective Action Members seek all damages available

under the FLSA, including back wages, liquidated damages, legal fees, costs, and post-

judgment interest.

                             II.   JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction over this case based on federal

question jurisdiction pursuant to 28 U.S.C. § 1331, because Plaintiff’s claims are based

on federal law, namely the FLSA. See 29 U.S.C. § 216(b).

        5.     The United States District Court for the District of Colorado has personal

jurisdiction over Defendants because Defendants do business in Colorado and in this

District.

        6.     Venue is proper in this District and/or Division pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events giving rise to all claims occurred in this

District, and in this Division.




                                             2
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 3 of 13




                                    III.    THE PARTIES

A.     Plaintiff Todd Vance

       7.      Plaintiff is an individual residing in Bexar County, Texas. Plaintiff has

standing to file this lawsuit.

       8.      Plaintiff began working for Defendants on or about January of 2020.

Plaintiff is a former employee. Plaintiff stopped working for Defendants on or about

January of 2021.

       9.      At all times, Plaintiff earned a salary of approximately $60,000.00 per year

in connection with work for Defendants.

       10.     Plaintiff’s written consent to participate in this lawsuit is filed along with this

Original Complaint as Exhibit 1.

B.     Collective Action Members

        11.    The putative Collective Action Members are all current or former non-

exempt employees of Defendants who were paid on a salary basis without receiving

overtime premium pay at the rate of time and one-half the regular rate of pay for all

hours worked over 40 during each seven-day workweek while working for Defendants.

Because Defendants did not pay all overtime premium compensation due to their non-

exempt employees paid on a salary basis who routinely worked in excess of 40 hours

per workweek, Plaintiff and the putative Collective Action Members are all similarly

situated within the meaning of Section 216(b) of the FLSA.

       12.     The relevant time period for the claims of the putative Collective Action

Members is three years preceding the date this lawsuit was filed and forward.




                                                3
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 4 of 13




C.       Defendants View Homes Incorporated, and Aspen View Homes, LLC (the
         “View Homes” Defendants)

         13.   The View Homes Defendants include View Homes Incorporated, and

Aspen View Homes, LLC. The View Homes Defendants are based out of Colorado

Springs, Colorado.1

         14.   During all times relevant to this lawsuit, the View Homes Defendants have

done business in the State of Colorado.

         15.   On or about February of 2019, one or more of the View Homes

Defendants acquired the Armadillo Homes Defendants.2

         16.   At all times relevant to this lawsuit, the View Homes Defendants have

been individually and/or jointly an “enterprise engaged in commerce” as defined by the

FLSA.

         17.   At all times relevant to this lawsuit, the View Homes Defendants have

employed and continue to employ two or more employees.

         18.   At all times relevant to this lawsuit, the View Homes Defendants have

employed two or more employees who engaged in commerce and/or who handled,

sold, or otherwise worked on goods or materials that have been moved in or produced

for commerce by any person.

         19.   Furthermore, the View Homes Defendants have employed two or more

employees who regularly handled, sold or otherwise worked on goods and/or materials

in their daily work that were moved in and/or produced for commerce, including tools,



     1
      See https://www.bizjournals.com/sanantonio/news/2019/02/04/colorado-springs-
based-homebuilder-buys-local.html
     2
         See id.


                                            4
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 5 of 13




building materials, and vehicle fuel in connection with building and repairing residential

homes build by the View Homes Defendants.

         20.   Defendant View Homes Incorporated may be served with summons

through its registered agent Doug Little at 1710 Jet Stream, Suite 100; Colorado

Springs, Colorado 80921.

         21.   On information and belief, at all times relevant to this lawsuit, Defendant

View Homes Incorporated has had annual gross sales or business volume in excess of

$500,000.00.

         22.   Defendant Aspen View Homes, LLC may be served with summons

through its registered agent Jane B. Fredman at 13511 Northgate Estates Dr., Suite

250, Colorado Springs, Colorado 80921.

         23.   On information and belief, at all times relevant to this lawsuit, Defendant

View Homes Incorporated has had annual gross sales or business volume in excess of

$500,000.00.

D.       Defendants Armadillo Management, L.L.C., RLDC GP, LLC, and Republic
         Land and Development Company, LP, f/k/a Armadillo Construction
         Company, Ltd., f/k/a Armadillo Construction Company, Inc. (the “Armadillo
         Homes” Defendants).

         24.   The Armadillo Homes Defendants include Armadillo Management, L.L.C.,

RLDC GP, LLC, and Republic Land and Development Company, LP, f/k/a Armadillo

Construction Company, Ltd., f/k/a Armadillo Construction Company, Inc.

         25.   On or about February of 2019, one or more of the View Homes

Defendants acquired the Armadillo Homes Defendants.3 Accordingly, at times relevant



     3
         See id.


                                             5
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 6 of 13




the Armadillo Homes Defendants have been owned by a Colorado Springs-based

enterprise.

        26.   At all times relevant to this lawsuit, the Armadillo Homes Defendants have

been individually and/or jointly an “enterprise engaged in commerce” as defined by the

FLSA.

        27.   At all times relevant to this lawsuit, the Armadillo Homes Defendants have

employed and continue to employ two or more employees.

        28.   At all times relevant to this lawsuit, the Armadillo Homes Defendants have

employed two or more employees who engaged in commerce and/or who handled,

sold, or otherwise worked on goods or materials that have been moved in or produced

for commerce by any person.

        29.   Furthermore, the Armadillo Homes Defendants have employed two or

more employees who regularly handled, sold or otherwise worked on goods and/or

materials in their daily work that were moved in and/or produced for commerce,

including tools, building materials, and vehicle fuel in connection with building and

repairing residential homes build by the Armadillo Homes Defendants.

        30.   Defendant Armadillo Management, L.L.C. may be served with summons

through its registered agent Jeffrey J. Czar Jr. at 307 Huntington Place; San Antonio,

Texas 78231.

        31.   On information and belief, at all times relevant to this lawsuit, Defendant

Armadillo Management, L.L.C. has had annual gross sales or business volume in

excess of $500,000.00.




                                            6
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 7 of 13




      32.      Defendant RLDC GP, LLC may be served with summons through its

registered agent Jeffrey J. Czar Jr. at 307 Huntington Place; San Antonio, Texas 78231.

      33.      On information and belief, at all times relevant to this lawsuit, Defendant

RLDC GP, LLC has had annual gross sales or business volume in excess of

$500,000.00.

      34.      Defendant Republic Land and Development Company, LP, f/k/a Armadillo

Construction Company, Ltd., f/k/a Armadillo Construction Company, Inc. may be served

with summons through its registered agent Jeffrey J. Czar Jr. at 307 Huntington Place;

San Antonio, Texas 78231.

      35.      On information and belief, at all times relevant to this lawsuit, Defendant

Republic Land and Development Company, LP, f/k/a Armadillo Construction Company,

Ltd., f/k/a Armadillo Construction Company, Inc. has had annual gross sales or

business volume in excess of $500,000.00.

E.    Defendant Trinet HR II, Inc.

      36.      Defendant Trinet HR II, Inc. lists itself as Plaintiff’s employer on his 2020

IRS W2 Form.

      37.      Defendant Trinet HR II, Inc. is a California-based corporation organized

under the laws of Delaware.

      38.      Defendant’s principal place of business is in California at One Park Pl Ste

600; Dublin, CA 94568.

      39.      Defendant may be served with process in Colorado through its registered

agent Corporate Creations Network Inc. at 155 E. Boardwalk #490, Fort Collins, CO

80525.




                                             7
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 8 of 13




                            IV.    FACTUAL BACKGROUND

       40.     Plaintiff incorporates the preceding paragraphs by reference as if set forth

fully in this section.

       41.     The Armadillo Homes and View Homes Defendants are in the business of

residential real estate development.

       42.     Plaintiff began working for the Armadillo Homes Defendants on or about

January of 2020.

       43.     On or about February of 2019, the Armadillo Homes Defendants were

acquired by the View Homes Defendants.

       44.     During Plaintiff’s employment, Plaintiff became aware that he was an

employee of the View Homes Defendants as well as an employee of Armadillo Homes.

       45.     Plaintiff worked for Defendants as a warranty care representative.

Plaintiff’s primary job duty was performing repairs on homes manufactured by the

Armadillo and View Home Defendants.

       46.     Plaintiff was at all times a non-exempt employee because he performed

predominantly manual labor tasks as Defendants’ employee. Plaintiff’s work was

supervised by Michael Gonzales, one of Defendants’ employees.

       47.     Plaintiff was at all times paid on a salary basis of approximately

$60,000.00 per year.

       48.     Plaintiff frequently worked in excess of forty hours in a workweek.

Plaintiff’s average workweek encompassed between approximately 60 hours or more of

work for Defendants. However, Defendants did not pay Plaintiff time and one-half the

regular rate of pay for all hours worked over 40 during each and every workweek.




                                             8
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 9 of 13




       49.     On information and belief, both the Armadillo Homes Defendants and the

View Homes Defendants employed warranty care representatives who, like Plaintiff,

were paid on a salary basis without overtime pay, despite routinely working over forty

hours in a workweek.

                         V.    FLSA CLAIMS FOR OVERTIME PAY

       50.     Plaintiff incorporates the preceding paragraphs by reference as if set forth

fully in this section.

       51.     All conditions precedent to this suit, if any, have been fulfilled.

       52.     At all relevant times, Defendants are/were eligible and covered employers

under the FLSA. See 29 U.S.C. § 203(d). Additionally, the FLSA recognizes the doctrine

of joint employers. See generally 29 C.F.R. § 791.2. Defendants were Plaintiff’s joint

employers.

       53.     At all times relevant to this lawsuit, Defendants have been and are (an)

enterprise(s) engaged in commerce under the FLSA. See 29 U.S.C. § 203(s)(1)(A),

§ 203(r); Brennan v. Arnheim & Nelly, Inc., 410 U.S. 512, 521 (1973) (recognizing the

ability to aggregate related activities performed by any person or persons for a common

business purpose, including activities performed in one or more establishments relative

to enterprise coverage).

       54.     At all material times, Plaintiff was Defendants’ employee pursuant to the

FLSA. 29 U.S.C. § 203(e).

       55.     Plaintiff was not exempt from overtime under the FLSA.

       56.     Plaintiff was paid on a salary basis.




                                               9
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 10 of 13




       57.    At times relevant to this lawsuit, Plaintiff worked in excess of 40 hours per

seven-day workweek for Defendants. Defendants were required to pay Plaintiff time and

one-half his respective regular rates of pay for all hours worked over 40 in each relevant

seven-day workweek. 29 U.S.C. § 207(a)(1).

       58.    Defendants failed to pay Plaintiff one and one-half times his regular rate of

pay for all hours worked over 40 in each and every seven-day workweek during the time

period relevant to this lawsuit in violation of the FLSA.

       59.    Defendants failed to maintain and preserve payroll records which

accurately show the total hours worked by Plaintiff on a daily and weekly basis in

violation of the recordkeeping requirements of the FLSA. See 29 U.S.C. § 211(c); 29

C.F.R. § 516.2(a) & 516.5.

       60.    Defendants’ violation of the FLSA, as described above, was willful within

the meaning of 29 U.S.C. § 255(a). At all material times, Defendants were aware that

Plaintiff was not paid overtime premium pay at the rate of time and one-half his

respective regular rates of pay for all hours worked over forty in a seven-day workweek.

       61.    Plaintiff specifically pleads recovery for the time period of three years

preceding the date this lawsuit was filed and forward for his FLSA claim, and the claims

of the putative Collective Action Members, as the result of Defendants’ willful conduct.

See 29 U.S.C. § 255(a).

       62.    Plaintiff seeks all damages available for Defendants’ failure to timely pay

all overtime wages owed, including back wages, liquidated damages, reasonable

attorneys’ fees and costs, and post-judgment interest.

                          VI.   COLLECTIVE ACTION CLAIMS




                                             10
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 11 of 13




       63.     Plaintiff incorporates the preceding paragraphs by reference as if set forth

fully in this section.

       64.     Where, as here, the employer’s actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a

companywide basis.

       65.     Plaintiff seeks to bring claims under the FLSA, 29 U.S.C. § 216(b),

individually and on behalf of a collective preliminarily defined as:

       All current and former warranty care representative employees of
       Defendants who were paid on a salary basis without overtime
       premium pay for all hours worked over forty in each seven-day
       workweek for the time period beginning three years prior to the filing
       of this lawsuit through the date of the final disposition of this action.

       66.     Plaintiff has personal knowledge that other putative Collective Action

Members were paid pursuant to the same policy, namely, paid on a salary basis without

receiving overtime premium pay for all hours worked over forty in each seven-day

workweek.

       67.     The putative Collective Action Members are not exempt from receiving

overtime premium pay under the FLSA.

       68.     Defendants’ failure to pay overtime wages results from generally

applicable policies or practices, and does not depend on the personal circumstances of

the putative Collective Action Members.

       69.     The specific job titles or precise job responsibilities of each putative

collective action member do not prevent collective treatment.




                                             11
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 12 of 13




       70.      Although the exact amount of damages may vary among the putative

collective action members, their respective damages are easily calculable using a

simple formula uniformly applicable to all of them.

       71.      Plaintiff reserves the right to establish sub-classes and/or modify class

notice language as appropriate in any motion to certify a collective action or other

proceeding.

       72.      Plaintiff further reserves the right to amend the definition of the putative

class, or subclasses therein, if discovery and further investigation reveal that the

putative class should be expanded or otherwise modified.

                                      VII.   JURY DEMAND

       73.      Plaintiff demands a jury trial.

                              VIII.    DAMAGES AND PRAYER

       74.      Plaintiff asks that the Court issue summonses for Defendants to appear

and answer, and that Plaintiff and the putative Collective Action Members be awarded a

judgment against Defendants or order(s) from the Court for the following:

             a. An order conditionally certifying this case as an FLSA collective action and
                requiring notice to be issued to all putative collective action members;

             b. All damages allowed by the FLSA, including back wages;

             c. Liquidated damages in an amount equal to FLSA-mandated back wages;

             d. Legal fees;

             e. Costs;

             f. Post-judgment interest;

             g. All other relief to which Plaintiff and the collective action members may be
                justly entitled.




                                                  12
Case 1:21-cv-00881-KMT Document 1 Filed 03/26/21 USDC Colorado Page 13 of 13




Dated: March 26, 2021                 Respectfully submitted,

                                      /s/ Melinda Arbuckle
                                      Melinda Arbuckle
                                      Shellist Lazarz Slobin LLP
                                      11 Greenway Plaza, Suite 1515
                                      Houston, TX 77046
                                      Telephone: (713) 621-2277
                                      E-mail: marbuckle@eeoc.net

                                      Glenn D. Levy (seeking admission)
                                      Law Offices of Glenn D. Levy
                                      906 West Basse Road, Suite 100
                                      San Antonio, Texas 78212
                                      Telephone: (210) 822-5666
                                      E-mail: glenn@glennlevylaw.com

                                      ATTORNEYS FOR PLAINTIFF AND
                                      PUTATIVE COLLECTIVE ACTION MEMBERS



D.C.COLO.LAttyR 5 Certification

The undersigned hereby certifies that she is a member in good standing of the bar of
this District Court.

                                      /s/ Melinda Arbuckle
                                      Melinda Arbuckle




                                        13
